IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1680
                            Filed September 1, 2021


IN THE INTEREST OF V.C.-S. and D.C.-S.,
Minor Children,

A.C., Mother,
       Appellant,

S.S., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



      A mother and father separately appeal the termination of their respective

parental rights. AFFIRMED ON BOTH APPEALS.



      Alexandra M. Nelissen of Advocate Law, PLLC, Clive, for appellant mother.

      Shane P. O’Toole, Des Moines, for appellant father.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      ConGarry D. Williams of Juvenile Public Defender office, Des Moines,

attorney and guardian ad litem for minor children.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

       A mother and father separately appeal the termination of their respective

parental rights to their children, V.C.-S. and D.C.-S. Both challenge the statutory

grounds authorizing termination, whether termination is in the children’s best

interests, and whether the juvenile court should have applied permissive factors to

preclude termination.1 We affirm.

       We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

       We use a three-step analysis to review the termination of a parent’s rights.

In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine: (1) whether

grounds for termination have been established, (2) whether termination is in the

children’s best interests, and (3) whether we should exercise any of the permissive

exceptions to termination. Id. at 472–73.

       Here, both parents’ rights were terminated under Iowa Code 232.116(1)(h)

(2020). It authorizes termination when:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.

1Both parents make a passing comment about establishing a guardianship as an
alternative to termination. But neither parent sufficiently develops an argument for
our review. See, e.g., In re K.M., No. 19-1637, 2020 WL 110408, at *3 n.6 (Iowa
Ct. App. Jan. 9, 2020); In re O.B., No.18-1971, 2019 WL 1294456, at *2 (Iowa Ct.
App. Mar. 20, 2019).
                                           3


               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

Iowa Code § 232.116(1)(h). Both parents limit their challenge to the last element.

It is established when the State demonstrates the child cannot be safely returned

to the parent at the time of the termination hearing. In re T.W., No. 20-0145, 2020

WL 1881115, at *2–3 (Iowa Ct. App. Apr. 15, 2020).

       After reviewing the record, we conclude the children cannot be safely

returned to either parent. Both parents have used methamphetamine in the past.

It does not appear that practice has ended. For example, the juvenile court heard

termination testimony over two days—and both parents tested positive for

methamphetamine in between those two days. So their methamphetamine use

was clearly ongoing at the time of the termination hearing. And “[a] parent’s

methamphetamine use, in itself, creates a dangerous environment for children.” In

re J.P., No. 19-1633, 2020 WL 110425, at *2 (Iowa Ct. App. Jan. 9, 2020). The

mother has even appeared under the influence of drugs during visitations with the

children. And the father has threatened to kill his mother, who has physical care

of the children, and a caseworker. Based on these facts, the children could not be

safely returned to either parent. So the first step in our analysis is satisfied.

       We move on to the second step in our analysis, which requires us to

determine whether termination is in the children’s best interests. We “give primary

consideration to the child[ren]’s safety, to the best placement for furthering the

long-term nurturing and growth of the child[ren], and to the physical, mental, and
                                          4

emotional condition and needs of the child[ren].” In re P.L., 778 N.W.2d 33, 40

(Iowa 2010) (quoting Iowa Code § 232.116(2)). “It is well-settled law that we

cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” Id. at 41.

       For these children, termination is the way forward. The parents are unsafe,

unstable, and unpredictable. And these children need and deserve safety, stability

and permanency, all of which can be best achieved through termination. They are

bonded with their paternal grandmother, in whose home they have lived almost

their entire young lives. So we think termination is in their best interests.

       Finally, we consider whether to apply any exceptions to termination

identified in section 232.116(3). “[T]he parent resisting termination bears the

burden to establish an exception to termination” under section 232.116(3). A.S.,

906 N.W.2d at 476.        Both parents point to paragraphs (b) and (c).         Under

paragraph (b) the court may decline to terminate when “[t]he child is over ten years

of age and objects to the termination.” Iowa Code § 232.116(3)(b). Here, the

children were one and two years old at the time of the termination hearing. So this

exception does not apply. Paragraph (c) permits the court to decline to terminate

when “[t]here is clear and convincing evidence that the termination would be

detrimental to the child at the time due to the closeness of the parent-child bond.”

Id. § 232.116(3)(c). Our review of the record does not reveal any parent-child bond

so strong to preclude termination. So we apply no exception to termination of

either parent’s rights.

       AFFIRMED ON BOTH APPEALS.